UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-50053 CLEAN COAL TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEVADA 26-1079442 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 295 Madison Avenue (12th Floor), New York, NY (Address of principal executive offices) (Zip Code) (646) 710-3549 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), Yes xand (2) has been subject to such filing requirements for the past 90 days. No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of Registrant’s Common Stock as of May 10, 2013: 871,717,644 Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 4. CONTROLS AND PROCEDURES 13 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 14 ITEM 1A. RISK FACTORS 14 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3. DEFAULTS UPON SENIORSECURITIES 14 ITEM 5. OTHER INFORMATION 14 ITEM 6. EXHIBITS 14 SIGNATURES 15 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a complete presentation of our financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Clean Coal Technologies, Inc. Balance Sheets (Unaudited) March 31, December 31, ASSETS Current Assets Cash $ $ Prepaid expenses Other current assets Total Current Assets Property, plant and equipment, net of accumulated depreciation of $942 and $891, respectively 77 Construction in progress - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accounts payable to related parties Accrued liabilities Short-term debt Total Current Liabilities Stockholders' Equity Common stock, $0.00001 par value; 975,000,000 shares authorized, 862,217,644 and 851,067,644 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 Table of Contents Clean Coal Technologies, Inc. Statements of Operations (Unaudited) Three Months Ended March 31, Operating Expenses: General and administrative $ $ Consulting services Loss from Operations ) ) Other Income (Expenses): Interest expense ) ) Gain on change in fair value of derivative liability - ) Total Other Income (Expenses) ) ) Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average common shares outstanding -basic and diluted The accompanying notes are an integral part of these unaudited financial statements. 4 Table of Contents Clean Coal Technologies, Inc. Statement of Stockholders' Equity Three Months Ended March 31, 2013 (Unaudited) Additional Common Stock Paid-In Accumulated Stockholders' Shares Amount Capital Deficit Equity Balances at December 31, 2012 $ $ $ ) $ Common stock sold for cash 80 - Common stock issued for services 31 - Options expense - - - Net loss - - - ) ) Balances at March 31, 2013 $ $ $ ) $ The accompanying notes are an integral part of these unaudited financial statements. 5 Table of Contents Clean Coal Technologies, Inc. Statements of Cash Flows (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation expense 51 51 Amortization of debt discounts - Amortization of deferred financing costs - Shares issued for services Options expense - Gain on change in fair value of derivative liability - Changes in operating assets and liabilities: Prepaid expenses and other current assets Accounts payable ) Accounts payable - related party ) Accrued expenses ) ) Net Cash Used In Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for construction in progress ) - Net Cash Used in Investing Activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the sale of common stock - Payments on related party debt - ) Borrowings on convertible debt - Payments on convertible debt - ) Borrowings on debt - Payments on debt - ) Net Cash Provided by Financing Activities NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - beginning of period CASH AND CASH EQUIVALENTS - end of period $ $ SUPPLEMENTAL DISCLOSURES: Cash paid for interest $
